Citation Nr: 0323653	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for Meniere's syndrome with 
hearing loss.

By way of history, service connection was denied for 
Meniere's syndrome in a January 1969 rating decision.  The 
veteran is now claiming service connection for bilateral 
hearing loss only, and asserts that it is due to an etiology 
other than Meniere's syndrome.

In February 2000, the veteran presented oral testimony at a 
hearing held at the RO before a Hearing Officer, a transcript 
of which has been associated with the claims file.

Also, in July 2002 the veteran provided oral testimony via a 
videoconference hearing held at the RO and conducted by a 
Veterans Law Judge sitting in Washington, DC.  A transcript 
has been associated with the claims file.  
That Veterans Law Judge is no longer employed with the Board.

Although the RO in a March 2000 supplemental statement of the 
case reviewed the claim of entitlement to service connection 
for bilateral hearing loss on a de novo basis, the Board, in 
an October 2002 decision, determined that the issue on appeal 
was whether new and material evidence had been presented to 
reopen a claim of service connection for bilateral hearing 
loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board in that October 2002 decision reopened the claim of 
entitlement to service connection for bilateral hearing loss.  
The Board also undertook additional development in October 
2002 on the claim of entitlement to service connection for 
bilateral hearing loss on a de novo basis, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

REMAND

A Veterans Law Judge who conducts a hearing must participate 
in making the final determination on a claim.  See 38 C.F.R. 
§ 20.707 (2002).

Since the Veterans Law Judge who conducted the July 2002 
videoconference hearing is no longer employed at the Board, 
the Board asked the veteran in an August 5, 2003, letter 
whether he wanted another hearing, before a currently sitting 
Veterans Law Judge, and if so, what type of hearing.  

On August 28, 2003, the Board received a response from the 
veteran.  The veteran stated that he desires another hearing.  
In particular, he indicated that he would prefer a 
videoconference hearing before a Veterans Law Judge, but that 
he would accept a hearing before a Veterans Law Judge at the 
RO, if that type of hearing would be available to him sooner.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should take steps to schedule the 
veteran for a videoconference hearing, to 
be held at the VARO in Los Angeles, 
California, or schedule him for a Travel 
Board hearing before a Veterans Law Judge 
sitting at the Los Angeles VARO, 
depending upon which type of hearing is 
available to the veteran sooner.  In 
either instance, appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


